Per Curiam:
The judgment must be modified by increasing the amount for which judgment was rendered, by the salary attached to the position of inspector of police from Hovember 11, 1904, the daté of the order by which plaintiff was reinstated, to December 22, 1904, the date on which he resumed his duties as inspector (McVeany v. Mayor, 80 N. Y. 185), and as so modified it will be affirmed, without costs. (Grant v. City of New York, 111 App. Div. 160.) Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ. Judgment- modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.